Citation Nr: 0315927	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claims were remanded by the Board for further 
development in March 2001.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folders reveals that, pursuant to 38 
C.F.R. § 19.19(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 60 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) as it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

The veteran's claim for an increased rating for dorsolumbar 
spine disability must include consideration of whether or not 
the veteran is entitled to a separate compensable rating for 
his low back surgical scar.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The medical evidence of record does not 
provide the length and width of the veteran's low back 
surgical scar.  The Board notes that the report of VA fee 
basis examination of the spine in May 2002 fails to provide 
an adequate description of the surgical scar of the lumbar 
spine, characterized as "several" centimeters.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his lumbar spine surgical 
scar.  The claims file should be provided 
to the examiner for review prior to the 
examination.  The examiner should report 
the length and width of the veteran's low 
back surgical scar, as well as identify 
any discoloration, impaired healing, 
adherence, pain or numbness, or impaired 
function of the affected body part, 
associated with the scar.  

3.  The RO should then review the claims 
file to ensure that the VA examination 
complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  The 
RO must consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 regarding 
intervertebral disc syndrome.  For the 
period prior to September 23, 2002, the 
increased rating claim should be 
considered only with respect to the 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, as in effect prior to 
September 23, 2002.  See VAOGCPREC 3-
2000.  For the period from September 23, 
2002, the RO must consider the rating 
criteria for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, as in 
effect prior to, and from, September 23, 
2002, and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to him.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
The RO should also consider whether the 
veteran is entitled to a separate 
compensable rating for his low back 
surgical scar.  If the RO determines that 
a separate compensable rating is 
warranted for the veteran's low back 
surgical scar, the RO should consider 
both the current and former criteria for 
the rating of skin disabilities.  See 
VAOGCPREC 3-2000; 67 Fed. Reg. 49590-
49599 (July 31, 2002); 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must consider all the evidence 
submitted since the December 2002 
supplemental statement of the case and 
must recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA and both the current and 
former versions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and the current and 
former versions of 38 C.F.R. § 4.118.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




